DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022  has been entered.

 Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “and the rests of X1 to X10 are C-H”. Applicants are advised to amend this phrase to recite “and the rest of X1 to X10 are C-H”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “selected from among”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “selected from among”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2011/0272684).

Regarding claim 1, Parham et al discloses the following compound (Page 5 – Compound 7):

    PNG
    media_image1.png
    249
    415
    media_image1.png
    Greyscale
,
where in recited Formula C, X1-X7 and X9-X10 are C-H; L1 is a single bond; the integer n is one (1); Ar1 and Ar2 are unsubstituted phenyls; and R1 and R2 are C1 alkyls. The compound of the reference contains a 5-membered ring bearing a S atom and not an oxygen atom as required by instant claims. However, Compound 7 of the reference is but one embodiment and attention is directed to Formula I of the reference ([0012]):

    PNG
    media_image2.png
    158
    356
    media_image2.png
    Greyscale
,
where X is disclosed as C(R1)2, O or S ([0017]). Accordingly, the disclosure of the reference encompasses an embodiment where the compound comprises a furan ring instead of a thiophene ring. 
It is noted that the present claims require that in Formula C A1 is connected to the carbon at X9, while the reference discloses A1 connected to the carbon at X8. Thus, the reference while not disclosing the compound given by recited Formula C, discloses an isomer of that claimed  - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 2, Parham et al teaches all the claim limitations as set forth above. Given that the claims do not require Chemical Formula D or E, the reference discloses the compound of the present claims.

Regarding claim 4, Parham et al teaches all the claim limitations as set forth above. Given that the claims do not require Chemical Formula D or E, the reference discloses the compound of the present claims.

Regarding claim 5, Parham et al teaches all the claim limitations as set forth above. Given that the claims do not require Chemical Formula D or E, the reference discloses the compound of the present claims.

Regarding claim 8, Parham et al teaches all the claim limitations as set forth above. Given that the claims do not require Chemical Formula D or E, the reference discloses the compound of the present claims.

Regarding claim 9, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. an organic light emitting diode. comprising a anode, i.e. a first electrode, a cathode, i.e. a second electrode ([0071], [0075] and [0105]). From Paragraph [0105], it is clear that the cathode faces the anode as recited in the present claims. The device further comprises an organic layer disposed between the anode and cathode, where the organic layer comprises the disclosed compound ([0071], [0075] and [0105]).

Regarding claim 10, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer includes a light emitting layer and a hole transport layer  ([0072] and [0075])

Regarding claim 11, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is utilized in the hole transport layer ([0072]).

Regarding claim 12, Parham et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer is produced from solution process such as spin coating ([0084]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2011/0272684) as applied to claims 1-2, 4-5, and 8-12 above, and in view of Campos (US 6,278,237).

The discussion with respect to Parham et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 13, Parham et al teaches all the claim limitations as set forth above. While the reference discloses a display, the reference does not disclose a flat panel display as recited in the present claims ([0090]).
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Parham et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2017/0207395).

Regarding claim 1, Hayashi et al discloses the following compound ([0118] – 2a-a):

    PNG
    media_image3.png
    279
    427
    media_image3.png
    Greyscale
,
where X is O ([0119]); R8 and R9 are preferably phenyl, but can be a linear C1-6 alkyl ([0035] and[0120]); R1-R4 and R7 are H ([0035]). A1 is a single bond ([0035]); Ar5 and Ar6 are aromatic hydrocarbon groups such as phenyl or biphenyl ([0035], [0047], and [0052]). 
	Accordingly, the reference discloses a compound encompassed by recited Formula (D), i.e.

    PNG
    media_image4.png
    189
    238
    media_image4.png
    Greyscale
,
where X1-X4 and X7 to X10 are CH. One (1) of X5 or X6 is C-H and the remaining of X5 or X6 is connected to recited Formula A1, i.e.

    PNG
    media_image5.png
    88
    154
    media_image5.png
    Greyscale
.
In recited Formula A1, n is one (1); L1 is a single bond; and Ar1 and Ar2 are unsubstituted phenyls. In recited Formula D, the groups R1 and R2 are C1-6 alkyls or phenyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Hayashi et al teaches all the claim limitations as set forth above. As discussed above, the reference disclosed recited Chemical Formula D, where Ar1 and Ar2 are phenyl groups.

Regarding claim 4, Hayashi et al teaches all the claim limitations as set forth above. As discussed above, the reference disclosed recited Chemical Formula D, where L1 is a single bond.

Regarding claim 5, Hayashi et al teaches all the claim limitations as set forth above. As discussed above, the reference disclosed recited Chemical Formula D, where n is one (1).

Regarding claim 7, Hayashi et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compound 181 of the claims, i.e.

    PNG
    media_image6.png
    192
    205
    media_image6.png
    Greyscale
.

Regarding claim 8, Hayashi et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound where in recited Chemical Formula D A1 is bonded to X5 or X6 and not X10 as required by the present claim. Accordingly, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 9, Hayashi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following organic light emitting device, i.e. an organic light emitting diode (Figure 1):

    PNG
    media_image7.png
    360
    1171
    media_image7.png
    Greyscale
.
From Figure 1 of the reference the anode corresponds to the recited first electrode and the cathode corresponds to the recited second electrode, where the cathode faces the anode as recited in the present claims. The light emitting, electron transport, hole transport layers, etc. correspond to the recited organic layer. 

Regarding claim 10, Hayashi et al teaches all the claim limitations as set forth above. From Figure 1 of the refence it is clear the organic layer comprises a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer and an electron injection layer.

Regarding claim 11, Hayashi et al teaches all the claim limitations as set forth above. The reference does not disclose that the compound is used for a hole transport layer. However, the recitation in the claims that the compound is “used for a hole transport layer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hayashi et al discloses the compound as presently claimed, it is clear that the compound of (reference name) would be capable of performing the intended use, i.e. used for a hole transport layer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 12, Hayashi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer is deposited by spin coating, i.e. a solution process ([0191]-[0192]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2017/0207395) as applied to claims 1-2, 4-5, and 7-12 above, and in view of Campos (US 6,278,237).

The discussion with respect to Hayashi et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 13, Hayashi et al teaches all the claim limitations as set forth above. While the reference discloses a display, the reference does not disclose a flat panel display as recited in the present claims ([0001]).
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Hayashi et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2017/0331053).

Regarding claim 1, Voges et al discloses the following compound ([0037] – Formula (A-VII) disclosed as Compound A):


    PNG
    media_image8.png
    270
    734
    media_image8.png
    Greyscale
.
Y is the same or different at each instance and is O and C(R1)2, where R1 is a C1-20 alkyl ([0017] and [0040]); the integers n and q are each zero (0) or one (1) ([0043]); and Ar2 is an aromatic ring system having 6 to 20 aromatic ring atoms ([0042]). Ar1 is given as (Page 4 [0036] – Ar1-1):

    PNG
    media_image9.png
    135
    209
    media_image9.png
    Greyscale
.
In the compound of the reference when the integer n is zero (0), one integer q is one (1), the other integer q is zero (0), one group Y is C(R1)2, where R1 is a C1-20 alkyl, and the other group Y is O, Formula (A-VII) in the reference becomes:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
corresponding to recited Chemical Formula B, i.e.

    PNG
    media_image11.png
    138
    282
    media_image11.png
    Greyscale
.
The groups X1-X6, and X8-X10 are CH and where A1 is bonded to X7. In A1, i.e.

    PNG
    media_image12.png
    73
    135
    media_image12.png
    Greyscale
,
where the groups Ar1 and Ar2 are biphenyl, i.e. a C6 aryl substituted with a C6 aryl; the recited integer n is one (1) and the recited group L1 is a single bond or a phenylene, i.e. a C6 arylene given by Structural Formula 1 of the claims; and the groups R1 and R2 are methyl. 
	Alternatively, from the discussion above, it is noted that Formula (A-VII) of the reference encompasses the following compound:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.
This compound is encompassed by Formula (C) of the claims, i.e.

    PNG
    media_image14.png
    108
    225
    media_image14.png
    Greyscale
.
The groups X1-X8, and X10 are CH and where A1 is bonded to X9. In A1, i.e.

    PNG
    media_image12.png
    73
    135
    media_image12.png
    Greyscale
,
where the groups Ar1 and Ar2 are biphenyl, i.e. a C6 aryl substituted with a C6 aryl; the recited integer n is one (1) and the recited group L1 is a single bond or a phenylene given by Structural Formula 1 of the claims; and the groups R1 and R2 are methyl. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Voges et al teaches all the claim limitations as set forth above. Given that the claims do not require recited Formulas D and E, the reference discloses the compound of the present claims.

Regarding claim 4, Voges et al teaches all the claim limitations as set forth above. Given that the claims do not require recited Formulas D and E, the reference discloses the compound of the present claims.

Regarding claim 5, Voges et al teaches all the claim limitations as set forth above. Given that the claims do not require recited Formulas D and E, the reference discloses the compound of the present claims.

Regarding claim 7, Voges et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compound 309 of the claims, i.e.

    PNG
    media_image15.png
    312
    386
    media_image15.png
    Greyscale
.

Regarding claim 8, Voges et al teaches all the claim limitations as set forth above. Given that the claims do not require recited Formulas D and E, the reference discloses the compound of the present claims.

Regarding claim 9, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting diode, i.e. an organic light emitting device, comprising the following sequence of layers ([0081]-[0093]):
anode / hole injection layer / hole transport layer / emitting layer / electron transport layer / electron injection layer / cathode.
From the above, it is clear that the reference discloses a first electrode facing the second electrode and an organic layer interposed between the first and second electrodes. The disclosed compound, i.e. Compound A, is present in the hole transport layer ([0013]-[0014], [0067], and [0071]).

Regarding claim 10, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer comprising a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer and an electron injection layer.

Regarding claim 11, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the hole transport layer comprises the disclosed compound.

Regarding claim 12, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the electron transport layer is deposited using a deposition process such as a solution process or a vapor deposition process ([0122] and [0124]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2017/0331053) as applied to claims 1-2, 4-5, and 7-12 above, and in view of Campos (US 6,278,237).

The discussion with respect to Voges et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 13, Voges et al teaches all the claim limitations as set forth above. While the reference discloses a display device, the reference does not disclose that the consumer product is a flat panel display as recited in the present claims.
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Voges et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 

Applicants argue that in the present case one of ordinary skill in the art would not even be likely to start with the claimed species out of the 8,192 alternatives disclosed by Voges. However, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the reference, including those presently claimed and thereby arrive at the instantly claimed compound with a reasonable expectation of success.

Applicants argue that there is no evidence supporting that all the 8,192 choices could be successful using the same route.  However, it is noted that Applicants have not proffered any evidence, i.e. data, supporting their position. To that end it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the choices or substituents in Voges et al would not be successful must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767